Title: Cotton Tufts to John Adams, 6 October 1785
From: Tufts, Cotton
To: Adams, John


     
      No. 1
      My Dear Sr
      Weymouth Octobr. 6. 1785
     
     On the 6th. Ultimo I drew on You for £100 sterling in Favour of Mr. Samuel Eliot, payable at 30 Days Sight of whom I received 5 Per Cent above Par. The Exchange has been somewhat higher, up to 7 Per Cent, but has fallen, and it is thought will be still lower. Part of the Money received I have let out for a few Months on private Security that I may if Occasion should call, have wherewith to answer any particular Demands that may arise. The Remainder I have vested in Government Securities to the amount of £300 Nominal Value.
     
     Yours of March the 5th. and April 17. I have received, the latter by your Son, who is now with Mr. Shaw. The President advised Him to pursue his Studies especially in Latin and Greek untill April next and then to offer himself. We thought it would be best for your Son to be well skilled in the Languages, previous to his Admission (in other Respects he is fully qualified) and We have taken our Measures accordingly. I am exceedingly pleased with his Modest Behaviour, not less with his Judgment and Learning which I think are such as to afford You a most pleasing Prospect. The Trust You have committed to me I feel the Weight and Importance of, it shall however be my Endeavour to execute it with Fidelity.
     Master Charles is now at the University, and conducts with Propriety. On his Entrance, I informed him of the Necessity of Diligence, a wise Choice of Company and of Oeconomy—that with respect to his running Expences, He must from Time to Time advise with his Uncle Cranch as to the Sum wanted, that I should in general make it a Rule not to advance Money without his first approving of the Quantum &c. As Mr. Cranch has a Son now at College and is more immediately acquainted with the necessary Charges, I conceived that he must be a better Judge than myself, that such a Rule might be useful, and hope it will meet with your Approbation.
     I wrote to You June 4th. and Aug. 10, in the Latter I enclosed my Accountt to July the 21. last and some News Papers. Since then We are assured of Your appearing at the Court of Gt. Britain. I know not the present Temper of that Court but I cannot conceive that the British Ministry can long persue any System, apprehending that the Nation is become a Prey to Parties and Party Men and that this in some Degree unavoidable while a System of Venality and Corruption prevails and a continued Load of Debt subsists, giving Occasion to all to complain and being such as to leave no Ray of Hope for the Discharge of it. Such a Scituation will afford ample Matter for Fermentation and there will not be wanting active Spirits to set it in motion. Their Passion for Commerce is great. They may feel the Effects of their injudicious Restrictions on American Produce and Commerce. As soon as these are felt, the Tide will turn, and I flatter myself that You will succeed. But a want of Vigor, Union, and a fained Adherence to National Faith on our Side will perhaps embarrass You. I much disrelish our meddling with sundry some matters and our Negligence in taking up some others. But I have not Time to dwell on this Subject now; and shall only add that the Sentiments disclosed in your last with respect to the 4th. Article of Treaty will remain with me as all others that You may communicate that You would not be willing should be known. The same Caution I wish some others had observed. A Letter You wrote to Dr. G——n a Year or two past, was communicated to one and another at a Time, when a popular Rage against the Tories prevailed and Your Authority quoted in favour of Indulgence to them, about the same Time yours and Dr. Franklins to Congress on the same Subject were published. Congress refuted this and I presume have taken Care to prevent the like for the future. The Bona fide Debts I think ought to be punctually paid. I have no Idea of severing the Interest from the Principal, and if the Treaty made the Debt valid and demandable, it must make the Interest also unless specially excepted. I forgot whether I informed You that by an Act or Resolve of the General Court Judgment may be recovered for the Principal, and Execution go out accordingly, but not for the Interest untill Congress shall have signified their Explan Sense of the 4th. Article (for which Application has been made to them). Our General Court will meet again the of this Month and will be chiefly taken up in settling the Valuation. I expect not to attend but a small part of the Sessions. The low state in which Mrs. Tufts has lain for some Months past has detained me much at home and will at least for some Time to come. Brother Cranch will inform You of what goes on at Court. Adieu My Dear Friend my best Wishes attend You & Mrs. Adams & Daughter to whom I beg to be remembered and Am Yours
     
      Cotton Tufts
     
    